—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim to recover damages for breach of contract, the appeal is from an order of the Supreme Court, Westchester County (DiBlasi, J.), dated April 11, 1997, which, after a hearing, denied the petition.
*614Ordered that the order is reversed, on the law, with costs, the petition is granted, and arbitration is permanently stayed.
The respondent Newburgh Steel Products, Inc., solicited and was awarded a bid to fabricate and install steel products as part of the construction of a school gymnasium. Thereafter, while the work went forward, the parties attempted to formalize their agreement. However, the parties cannot be said to have evidenced a clear and unequivocal intent to arbitrate (see, Wecker v Quaderer, 237 AD2d 513).
In light of our determination, it is unnecessary to address the appellant’s remaining contention. Bracken, J. P., Copertino, Pizzuto and Altman, JJ., concur.